Case 8-19-76260-ast             Doc 200-1         Filed 10/25/19          Entered 10/25/19 14:07:08




  SILVERMANACAMPORA LLP
  Proposed Attorneys for Joseph J. Tomaino
   Patient Care Ombudsman
  100 Jericho Quadrangle, Suite 300
  Jericho, New York 11753
  (516) 479-6300
  Ronald J. Friedman

  UNITED STATES BANKRUPTCY COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------------x
  In re:                                                                     Chapter 11

                                                                             Case No. 19-76260 (AST)
  ABSOLUT FACILITIES MANAGEMENT, LLC, et al.                                 Case No. 19-76263 (AST)
                                                                             Case No. 19-76267 (AST)
                                                                             Case No. 19-76268 (AST)
                                                                             Case No. 19-76269 (AST)
                                                                             Case No. 19-76270 (AST)
                                                                             Case No. 19-76271 (AST)
                                                                             Case No. 19-76272 (AST)

                                                                             (Jointly Administered)
                                                        Debtors.
  --------------------------------------------------------------------x

            AFFIDAVIT IN SUPPORT OF APPLICATION APPROVING RETENTION OF
      SILVERMANACAMPORA LLP, AS ATTORNEYS FOR THE PATIENT CARE OMBUDSMAN

  STATE OF NEW YORK                               )
                                                  ) ss.:
  COUNTY OF NASSAU                                )
           Ronald J. Friedman, Esq., being duly sworn, deposes and says:

           1.        I am a member of the firm of SilvermanAcampora LLP ("SilvermanAcampora")

  of 100 Jericho Quadrangle, Suite 300, Jericho, New York 11753. I have been duly admitted to

  practice law before this Court.

           2.        I submit this affidavit (the “Affidavit”) in support of the application of Joseph J.

  Tomaino, the Patient Care Ombudsman (the “PCO”) of the jointly administered estates of

  Absolut Facilities Management, LLC, et al.1 (the "Debtors") for an order authorizing the


  1
   The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
  number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at
  Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center
  for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for
  Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three
  Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).

                                                                                                LMM/2339830.1/067983
Case 8-19-76260-ast      Doc 200-1      Filed 10/25/19    Entered 10/25/19 14:07:08




  retention of SilvermanAcampora as attorneys for the PCO pursuant to §327(a) title 11 United

  States Code (the “Bankruptcy Code”), and to provide the disclosures required under Rule

  2014(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

  SilvermanAcampora’s Qualifications

          3.     SilvermanAcampora has developed vast experience in representing trustees,

  debtors, committees, examiners, and other parties in this Court and in Bankruptcy Courts in

  other jurisdictions.   SilvermanAcampora’s experience and expertise includes bankruptcy,

  reorganizations and liquidations, and also includes commercial litigation, real estate and

  corporate law. Accordingly, SilvermanAcampora is well qualified to represent the PCO in this

  case.

  Disinterestedness

          4.     In preparing this Affidavit, attorneys and employees of SilvermanAcampora

  compared creditor and interested party information obtained from the PCO and the Debtors’

  petitions to SilvermanAcampora’s database of present and former clients and adverse parties.

  In the event SilvermanAcampora receives additional information regarding additional creditors

  and interested parties, I will update the disclosures contained herein in a supplemental affidavit

  to the extent necessary.

          5.     The database maintained by SilvermanAcampora includes every matter in which

  the firm is now or has been engaged over at least the past five years, and in each instance, the

  identity of related parties and adverse parties. It is the policy of SilvermanAcampora that no

  new matter may be accepted or opened within the firm without completing and submitting to

  those charged with maintaining the database the information necessary to check each new

  matter for conflicts, including the identity of the prospective client, the matter, and related and

  adverse parties.

          6.     Insofar as I have been able to ascertain, neither SilvermanAcampora nor its

  partners, counsel or associates have any connection with the Debtors, their creditors or any


                                                  2                               LMM/2339830.1/067983
Case 8-19-76260-ast          Doc 200-1      Filed 10/25/19     Entered 10/25/19 14:07:08




  other party in interest in the Debtors’ cases, their respective attorneys and advisors, the United

  States Trustee, or any person employed in the Office of the United States Trustee (the “U.S.

  Trustee”).

           7.       SilvermanAcampora has not received a retainer from the PCO which would be

  applied to its fees and expenses incurred in this case. SilvermanAcampora understands that it

  will receive compensation and reimbursement of expenses in this case only after filing

  applications, upon appropriate notice, in accordance with Bankruptcy Code §§330 and 331.

           8.       Neither SilvermanAcampora, nor its partners, counsel or associates, have

  received or been promised compensation in connection with this case other than in accordance

  with the provisions of the Bankruptcy Code and Bankruptcy Rules.

           9.       Neither SilvermanAcampora, nor its partners, counsel or associates, have

  agreed to share with any entity any compensation received by SilvermanAcampora in these

  cases other than in accordance with the provisions of the Bankruptcy Code and the Bankruptcy

  Rules.

           10.      SilvermanAcampora does not represent, and will not represent, any creditors or

  any other party in interest in any matter adverse to the Debtors’ estates.

           11.      Neither SilvermanAcampora nor I represent or hold any interest adverse to the

  Debtors’ estates in the matters upon which SilvermanAcampora is to be engaged.

           12.      SilvermanAcampora is a “disinterested person” as that term is defined in

  Bankruptcy Code §101(14), in that SilvermanAcampora:

                 a. is not a creditor, an equity security holder or insider of the Debtors;

                 b. is not and was not, within two (2) years before the date of the filing of the

                    petitions, a director, officer, or employee of the Debtors; and

                 c. does not have an interest materially adverse to the interest of the Debtors’

                    estates or of any class of creditors or equity security holders, by reason of any

                    direct or indirect relationship to, connection with, or interest in, the Debtors, or for


                                                       3                                LMM/2339830.1/067983
Case 8-19-76260-ast      Doc 200-1      Filed 10/25/19    Entered 10/25/19 14:07:08




                 any other reason.

         13.     The PCO has been advised, subject to periodic adjustment, that the hourly rate

  for various attorneys and paraprofessionals who will be rendering services on behalf of the

  Trustee ranges from One Hundred Fifty and 00/100 ($150.00) Dollars to Six Hundred Ninety-

  Five and 00/100 ($695.00) Dollars per hour.

         14.     If SilvermanAcampora raises its hourly rates during the pendency of this case,

  SilvermanAcampora will inform, in writing, the U.S. Trustee and the Court of the new rates.

         15.     SilvermanAcampora customarily bills clients for expenses related to the rendition

  of services, including without limitation, photocopies, faxes, overnight delivery services, courier

  services, research services and transportation expenses.


                                                       ___s/Ronald J. Friedman_____________
                                                               Ronald J. Friedman
  Sworn to before me this
  8th day of October, 2019

  _s/Lynne M. Manzolillo___________
  Notary Public


  Lynne M. Manzolillo
  Notary Public, State of New York
  No. 01MA6204014
  Qualified in Suffolk County
  Commission Expires April 13, 2021




                                                  4                               LMM/2339830.1/067983
